Case 1:21-cv-02793-JPO Document1 Filed 04/01/21 Page 1 of 2

wey SONY CIVIL COVER SHEET
10/01/2020 The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or

other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS . DEFENDANTS

DOMINGO OCAMPO VAZQUEZ ADYAR ANANDA BHAVAN CORP. (D/B/A ADYAR ANANDA BHAVAN) and
ANITHA RAJU GOUNDER,

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

Michael Faillace

60 E 42nd St

NY, NY 10165

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Plaintiffs seek unpaid overtime wages pursuant to The Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq.

. ; ; ; ; . ; Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No Hives
If yes, was this case Vol.[] Invol. [[] Dismissed. No [7] Yes [[] If yes, give date & Case No.
IS THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes oO
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL i EURY. FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[]110 INSURANCE [| ]310 AIRPLANE PHARMACEUTICAL PERSONAL | 1625 DRUG RELATED [ }422 APPEAL [ 1375 FALSE CLAIMS
( ]120 MARINE [ ]315 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY seizure OF PROPERTY 28 USC 158 {1376 QUI TAM
{ 1130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 24 USC 881 [ ]423 WITHDRAWAL [ ] 400 STATE
{ ]140 NEGOTIABLE [ 1320 ASSAULT, LIBEL & PRODUCT LIABILITY 1 1 699 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [ }410 ANTITRUST
{ 1150 RECOVERY OF —[ ] 330 FEDERAL INJURY PRODUCT [ } 430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS‘ LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT juasiuiry [ ]460 DEPORTATION
OF JUDGMENT { ]34 (NE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]880 DEFEND TRADE SECRETS ACT [ ]470 RACKETEER INFLU-
{ ]151 MEDICAREACT {] 345 MARINE PRODUCT [ }830 PATENT ENCED & CORRUPT
{ 1152 RECOVERY OF LIABILITY 370 OTHER FRAUD ORGANIZATION ACT
DEFAULTED { ]350 MOTOR VEHICLE i [304 TRUTHIN LENDING _ |] 835 PATENT-ABBREVIATED NEW ORUG APPLICATION (RICO)
STUDENT LOANS [ ]355 MOTOR VEHICLE [ ]840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY
[]183  RECOVERYOF = _{ 1360 OTHER PERSONAL [ 1485 TELEPHONE CONSUMER
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL — LABOR { ] 861 HIA (139591) PROTECTION ACT
OF VETERAN'S —_[ ] 362 PERSONAL INJURY - PROPERTY DAMAGE { 1882 BLACK LUNG (823)
BENEFITS MED MALPRACTICE ( ]385 PROPERTY DAMAGE =X 710 FAIR LABOR [ 1863 CIWC/DIWW (405(9)) «| ] 490 CABLE/SATELLITE TV
[ 1160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT _—_{ J 864 SSID TITLE XVI { 1850 SECURITIESY
UITS { ]720 LABOR/MGMT [ ] 865 RSI (405(¢9)) COMMODITIES!
[ ] 190 OTHER PRISONER PETITIONS RELATIONS EXCHANGE
CONTRACT { ] 463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT | 1890 OTHER STATUTORY
[ ] 195 CONTRACT [ ]510 MOTIONS TO (1 751 FAMILY MEDICAL FEDERAL TAX SUITS ACTIONS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE LEAVE ACT (FMLA)
LIABILITY 28 USC 2255 [ 1870 TAXES (U.S. Plaintiff or [] 891 AGRICULTURAL ACTS
[ ] 196 FRANCHISE CIVIL RIGHTS [ ] 530 HABEAS CORPUS [ ] 790 OTHER LABOR Defendant) | 1893 ENVIRONMENTAL
[ ]535 DEATH PENALTY LITIGATION [ ] 871 IRS-THIRD PARTY MATTERS
[ 1540 MANDAMUS & OTHER = [ } 781 EMPL RET INC 26 USC 7609 895 FREEDOM OF
[]440 OTHER CIVIL RIGHTS SECURITY ACT (ERISA) Meee FA FORMATION ACT
REAL PROPERTY (Non-Prisoner)
{ ] 896 ARBITRATION
[ ]441 VOTING IMMIGRATION [ ] 899 ADMINISTRATIVE
[ }210 LAND 442 EMPLOYMENT PRISONER CIVIL RIGHTS
CONDEMNATION 443 HOUSING/ | 1462 NATURALIZATION PROCEDURE ACTIREVIEW OR
[J220 FORECLOSURE (144s [ACCOMMODATIONS [ | §50 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
230 RENT LEASE & 658 PRISON CONDITION 465 OTHER IMMIGRATION
" EJECTMENT DISABILITIES - 560 CIVIL DET. - ACTIONS Le res TY OF
{ ]240 TORTS TO LAND 11448 EM OY NENT TH CONDITIONS OFC CONFINEMENT
245 TORT PR T
i ORs DISABILITIES -OTHER
[ }290 ALL OTHER [ ] 448 EDUCATION
REAL PROPERTY

Check if demanded in compiaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

 

 

 

 

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $ OTHER JUDGE DOCKET NUMBER,

 

Check YES only if demanded in complaint
JURY DEMAND: &l yes CNO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:21-cv-02793-JPO Document1 Filed 04/01/21 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[X] 1 Original [_] 2 Removes from [_]3 Remanded [_]4 Reinstatedor  [_] 5 Transferred from [7] 6 Multidistrict C17 Appeal to District
Proceeding State Court from Reopened (Specify District) Litigation Judge from
(Transferred) Magistrate Judge

Appellate
D7 a. all parties represented Court

(18 Multidistrict Litigation (Direct Fite)
[[] b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(1 U.S. PLAINTIFF «(2 U.S. DEFENDANT [x] 3 FEDERAL QUESTION LJ4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)
CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE (11 £11 CITIZEN OR SUBJECT OF A 113113 INCORPORATED and PRINCIPALPLACE [{]5 []5
FOREIGN COUNTRY’ OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[ 14 FOREIGN NATION [16 (16

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Domingo Ocampo Vazquez

Bronx County

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
ADYAR ANANDA BHAVAN CORP. (D/B/A ADYAR ANANDA BHAVAN) and ANITHA RAJU GOUNDER
New York County

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: ([(] WHITE PLAINS [x] MANHATTAN

/s/ Michael Faillace

DATE 3/04/2021 ADMITTED TO PRACTICE IN THIS DISTRICT
SIGNATURE OF ATTORNEY OF RECORD [] NO
[XJ YES (DATE ADMITTED Mo.Februagy yr,1985_)
RECEIPT # Attorney Bar Code #4-8436

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
